Citation Nr: 1827249	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  09-34 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral knee pain.

2.  Entitlement to service connection for a bilateral knee disorder.

3.  Entitlement to service connection for a low back disorder.

4.  Entitlement to service connection for a left wrist disorder.

5.  Entitlement to service connection for bilateral thumb weakness, to include as due to service-connected right arm and right wrist disabilities.

6.  Entitlement to service connection for right hand weakness, to include as due to service-connected right arm and right wrist disabilities.

7.  Entitlement to service connection for bilateral hip disorder.

8.  Entitlement to an evaluation in excess of 10 percent for a right ulnar fracture.

9.  Entitlement to an evaluation in excess of 10 percent for a right radius fracture.

10.  Entitlement to an initial compensable rating for residuals of a right wrist sprain prior to August 28, 2013, and in excess of 10 percent beginning August 28, 2013.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. Nichols, Counsel


INTRODUCTION

The Veteran served on active duty from November 1981 to September 1985.  

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office in Decatur, Georgia (RO).  Jurisdiction was subsequently transferred to the RO in Roanoke, Virginia.

This case was last remanded by the Board in November 2016.

The issues pertaining to the knees, left wrist, bilateral thumbs, right hand weakness, bilateral hips, right ulnar, right radius, and right wrist sprain are all addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In an unappealed August 2007 decision, the RO denied the Veteran's claim of service connection for bilateral knee pain; the Veteran did not appeal this determination, and new and material evidence was not received within a year of its issuance.

2. The evidence received since the August 2007 rating decision directly relates to an unestablished fact necessary to substantiate the claim of service connection for bilateral knee pain.

3. The Veteran's current low back disability began in active service.


CONCLUSIONS OF LAW

1. The August 2007 rating decision is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103 (2017).

2. New and material evidence has been received to reopen the previously denied claim of entitlement to service connection for bilateral knee pain.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3. A low back disability was incurred in active service.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Evidence 

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C. § 7105; 38 C.F.R. § 20.1103.  An exception to this rule is 38 U.S.C. § 5108, which provides that, if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented.  Anglin v. West, 203 F.3d 1343, 1347 (2000).  In deciding whether new and material evidence has been received, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

In this case, the RO denied service connection for bilateral knee pain in an August 2007 rating decision, finding that there was no evidence of a current disability.  The evidence considered at the time included service medical records, lay evidence, and post service medical records.  The Veteran did not appeal the decision, and new and material evidence was not received within one year of the decision.  Thus, the August 2007 decision became final.  See 38 U.S.C. § 7105(d)(3); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.

Pertinent evidence received since the August 2007 denial of the claim includes lay statements from the Veteran describing how her knee disabilities are causing functional impairment along with post service medical records demonstrating evidence of current impairment (mild degenerative arthritis by X-ray evidence).  This evidence relates to the basis for the prior denial.  The additional evidence received since the August 2007 previous denial is thus new and material.  The criteria for reopening the claim for service connection for a bilateral knee disability are met, to this extent only.  As noted above, the knees will be further addressed in the remand portion below.

II. Service Connection 

A. Relevant Law

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009). 

For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings.  38 C.F.R. § 3.303(b).  Continuity of symptomatology after service is required where a condition noted during service is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  Id.  The presumptive service connection provisions based on "chronic" in-service symptoms and "continuity of symptomatology" after service under 38 C.F.R. § 3.303(b) have been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013) (holding that the "chronic" in service and "continuous" post-service symptom presumptive provisions of 38 C.F.R. § 3.303(b) only apply to "chronic" diseases at 3.309(a)).

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).  This includes weighing the credibility and probative value of lay evidence against the remaining evidence of record.  See King v. Shinseki, 700 F.3d 1339 (Fed. Cir. 2012); Kahana, 24 Vet. App. at 433-34.  

A Veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).  In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  Id. at 1287 (quoting 38 U.S.C. § 5107 (b)).

B. Discussion for Low Back Disability

The Veteran avers that her low back disability began in active service.  

She has a current lumbar spine disability, variously diagnosed as degenerative changes/arthritis, spondylosis, degenerative disc disease, and lumbosacral strain.  

She also reported a history of low back pain for 10 months while in service.  See December 1983 Service Treatment Record.  She did not indicate whether she had recurrent back pain on her report of medical history in August 1985.  She checked the box that she had joint pains, which included back pains, which she later explained to the December 2013 VA examiner that she thought she was including back pains.  She admitted that she did not seek care for her back until 1996, but she claims that her back problems have been chronic since service.  The Board agrees with the Veteran, when affording her the benefit of the doubt, that her chronic back disability had its onset in service.  

Treatment records from 2000 show that the Veteran complained of low back pain, including flare-ups, in connection with complaints of cervical/neck pain.  Treatment records from 2001 show continued complaints of pain.  Her low back had mild degenerative changes noted in May 2001.  There are records from 2002 and 2003 documenting pain in the lumbar spine.  2005 MRI studies document mild degenerative disc disease and spondylytic changes of the spine.  It was noted that she had mild to moderate arthritic changes that are the probably the source of her back pain.  See October 2006 VA Treatment Record.  Psychiatric notes from 2007 also document longstanding back pain.  

The Veteran provided extensive testimony concerning the progression of her back disorder since service when she testified before a Veterans Law Judge (now retired) in January 2012.  She also explained that her back injury was also caused by a fall she sustained in service, one where she fell badly enough to break her arm.  See Bd. Hr'g. Tr. at 27-31.  She described her symptoms to present day, covering the timeframe where there is a gap in medical records (approximately from separation from service to 2000).  She also clarified that she hurt her back moving in the 1990s, but that it was an aggravation of an existing back disorder that started in service.  See Bd. Hr'g. Tr. at 35.

Thus, the Board finds that service connection for a low back disability has been established on the basis of continuity of symptomatology of her chronic disease, namely degenerative joint disease/arthritis.  The Veteran was evaluated in service for her low back issues and she sustained injuries such as a fall that would likely impact her back as well.  Her competent and credible testimony establishes continuous back pain and limitations since service.  While there are gaps in the post service treatment records, the Veteran stated that she was enduring the pain, but had not sought treatment.  In this regard, symptoms and not treatment are the essence of any evidence of continuity of symptomatology.  Savage v. Gober, 10 Vet. App. 488, 496 (1997).  The continuation of the Veteran's symptoms establishes a link between her current degenerative disc disease of the lumbar spine and the continuous low back problems noted in service.  Accordingly, service connection is warranted.  38 C.F.R. § 3.303(b).

ORDER

The application to reopen the issue of entitlement to service connection for bilateral knee pain is granted, to this extent only.

Service connection for a low back disorder is granted.

REMAND

A remand is necessary to obtain new medical opinions and new examinations concerning the various issues on appeal.

Regarding the issue of service connection for a bilateral hip disability, the opinion provided by the March 2017 VA examiner is inadequate.  Given the fact that pain alone resulting in functional impairment (without an underlying pathology) can constitute a disability for purposes of Veterans Law, this opinion is not useful.  The Board will obtain another opinion after an examination by a new VA medical professional.

Regarding the issues pertaining to service connection for the knees, left wrist, thumbs, and right hand disabilities, the Board notes that a new Federal Circuit case may impact the outcome of the claims.  See Saunders v. Wilkie, No. 2017-1466, 2018 U.S. App. LEXIS 8467 (Fed. Cir. Apr. 3, 2018) (holding that a "disability" under 38 U.S.C. § 1110 refers to functional impairment of earning capacity; pain need not be diagnosed as connected to a current underlying condition to function as an impairment).  As such, for these conditions, a VA examination for current findings and a nexus opinion is appropriate.

Finally, for the increased rating issues for the right ulnar fracture, right radius fracture, and right wrist sprain, the Board notes that the last VA examinations of record are from 2009 and 2010.  The Board finds these examinations are too old to properly evaluate the disability for rating purposes.  See Snuffer v. Gober, 10 Vet App. 400 (1997); see also Caffrey v Brown, 6 Vet App 377, 381 (1994).  New examinations considering the guidance from recent case law will be ordered.

Accordingly, the case is REMANDED for the following action:

1. Arrange for a VA examination to determine the nature and manifestations of the Veteran's bilateral hip disability.  Request an examiner other than the VA physician who rendered the opinion in March 2017 (Dr. J.L.H.).  

The examiner must render an opinion as to whether any currently or previously diagnosed bilateral hip disorder is as likely as not (i.e., to a 50 percent or greater degree of probability) related to her military service, to include due to any treatment or incident therein.  

The examiner must consider and address in-service treatment for pain in the buttock and thigh muscles diagnosed as muscle strain, the complaints/treatment of pain since service, and the December 2013 MRI of the right hip showing degenerative fraying of the right ligamentum teres and mild to moderate joint changes involving the pubic symphysis.  

The examiner must also render an opinion if any bilateral hips disorder found is due to or aggravated (i.e., permanently worsened in severity beyond the normal progression) by any service-connected disorder, to include the back disability.

If aggravation is found, the examiner should attempt to quantify the degree of any additional disability resulting from the aggravation.  

In answering the above questions, the examiner should articulate the reasoning underpinning his or her conclusions.  That is, identify what facts and information support the opinion(s) provided, and explain how those facts and information justify the opinion(s).

2. Arrange for VA examinations to determine the nature,  manifestations, and etiology of the Veteran's (a) bilateral knees, (b) left wrist, (c) bilateral thumb, and (d) right hand disabilities.  

i. Obtain from the Veteran her statements as to how her (a) bilateral knees, (b) left wrist, (c) bilateral thumb, and (d) right hand disabilities impact her activities.  In other words, what are the functional limitations caused by pain?  

Please note new case law:  Pain alone, even without an underlying pathology or diagnosis, can constitute a disability under VA law where such pain results in functional impairment.  Saunders v. Wilkie, No. 2017-1466, 2018 U.S. App. LEXIS 8467 (Fed. Cir. Apr. 3, 2018) (holding that a "disability" under 38 U.S.C. § 1110 refers to functional impairment of earning capacity; pain need not be diagnosed as connected to a current underlying condition to function as an impairment).  

ii. Is it at least as likely as not (i.e., to a 50 percent or greater degree of probability) that the Veteran's (a) bilateral knees, (b) left wrist, (c) bilateral thumb, and (d) right hand disabilities are due to active service?  

iii. Also render an opinion whether any current bilateral thumb and right hand disability is due to or aggravated (i.e., permanently worsened in severity beyond the normal progression) by any service-connected disorder, to include the right arm and right wrist disorders.

If aggravation is found, the examiner should attempt to quantify the degree of any additional disability resulting from the aggravation.  

In answering the above questions, the examiner should articulate the reasoning underpinning his or her conclusions.  That is, identify what facts and information support the opinion(s) provided, and explain how those facts and information justify the opinion(s).

3. Arrange for a VA examination to determine the nature, severity, and extent of the current pathology associated with the service-connected (a) right ulnar fracture, (b) right radius fracture, and (c) right wrist sprain.  The electronic record should be made available to the examiner.  If any examiner is unable to conduct such testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should describe the functional limitations resulting from the service connected right ulnar, right radius, and right wrist disabilities, to include during flare-ups of the hand/arm.  If flare-ups are not shown during either examination, the examiner should conduct efforts to obtain adequate information regarding the impairment resulting from flare-ups (consistent with the VA's Clinician's Guide) by alternative means, to include statements as to any such impairment by the Veteran himself.  Sharp v. Shulkin, 29 Vet. App. 26 (2017).

4. Readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted, the Veteran should be provided a supplemental statement of the case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
S.B. MAYS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


